Citation Nr: 0008526	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-10 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for heart disease.  

2.  Entitlement to service connection for a left shoulder 
disorder.  

3.  Entitlement to service connection for a bilateral elbow 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant retired from the United States Air Force in 
December 1984 after over 20 years of active duty beginning in 
January 1951.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) St. Louis Regional Office (RO).  In 
that determination, the RO in part denied the appellant's 
application to reopen his claim of service connection for 
heart disease and denied his claims of service connection for 
a left shoulder disorder and a bilateral elbow disorder.  The 
appellant disagreed with these determinations and this appeal 
ensued.  

For the reasons discussed below, the Board will grant the 
application to reopen the claim of service connection for 
heart disease.  The claim is therefore as styled on the title 
page of this decision.  


FINDINGS OF FACT

1.  Service connection for heart disease was denied in a May 
1988 rating decision on the basis that there was no clinical 
evidence of this condition.

2.  The additional evidence concerning heart disease, 
received into the record after May 1988, is new, probative, 
and material, as it bears directly and substantially on the 
specific matter at hand.  

3.  No competent evidence has been submitted linking the 
post-service findings of heart disease to service or the 
applicable presumptive period.  

4.  The evidence of record relates the current left shoulder 
disorder to the history of trauma in service. 

5.  No competent evidence has been submitted showing post-
service findings of a bilateral elbow disorder.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for 
heart disease.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).  

2.  The claim of service connection for heart disease is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  A left shoulder disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).  

4.  The claim of service connection for a bilateral elbow 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence Has 
Been Submitted to Reopen a Claim of Service Connection for 
Heart Disease

By May 1988 rating decision, the RO denied the appellant's 
claim of service connection for heart disease.  The RO 
notified him of that decision in a May 20, 1988 letter.  The 
rating decision became final at the expiration of the one-
year period following notice thereof as the appellant did not 
file a notice of disagreement within that time period.  
38 C.F.R. §§ 3.104(a), 20.302(a).  

Final decisions of the RO may not be reopened in the absence 
of new and material evidence.  If new and material evidence 
is submitted, the claim will be reopened and adjudicated on 
the merits.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially on the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited from reopening 
and considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203, 206-07 (1999).  VA must 
(1) determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, the first determination is whether the appellant has 
submitted new and material evidence.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998); Elkins, 12 Vet. App. at 214 
(must provide a more complete picture of the circumstances 
surrounding the origin of an injury or disability, though it 
need not convince the Board to alter the prior rating 
decision).  Since May 1988 the record includes VA clinical, 
hospital, and examination records from 1992 to 1997 showing 
cardiac symptomatology.  These documents address factual 
issues pertaining to the reason for the denial of the claim.  
Thus, the Board determines that the additional evidence is 
new and material as it may provide a more complete picture of 
the circumstances surrounding the origin of the claimed 
disability.  The application to reopen the claim, previously 
denied in the May 1988 rating decision, is therefore granted.  

II.  Service Connection Claims

A.  Pertinent Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Because the appellant 
served continuously for 90 days or more during a period of 
war or during peacetime after December 31, 1946, 
cardiovascular-renal disease and arthritis manifest to a 
degree of 10 percent within one year from the date of 
termination of such service shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim to be well grounded, there must be 
competent medical evidence of a current disability, lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and competent medical evidence of a nexus, 
or link, between the in-service injury or disease and the 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A 
claim may also be well grounded if the condition is observed 
during service or during any applicable presumptive period, 
if continuity of symptomatology is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology. 38 C.F.R. § 3.303(b); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).  

B.  Heart Disease

The record includes numerous VA clinical, hospital, and 
examination reports showing evidence of heart disease.  VA 
hospital records in May 1992 concluded with a diagnosis of 
arteriosclerotic heart disease.  VA clinical records from 
1992 to 1996 also referred to arteriosclerotic heart disease.  
These findings comprise competent medical evidence of a 
current disability, thereby satisfying the initial element of 
a well-grounded claim.  

The service medical records include a series of documents 
from 1977 through 1984, when the appellant separated from 
service, showing findings of premature ventricular 
contractions.  Included in those documents is a November 1982 
stress test showing ischemic changes, a May 1983 clinical 
record revealing cardiac arrhythmia, and an August 1984 
emergency room report noting coronary artery disease.  While 
other service clinical records suggested non-cardiac origins 
of this symptomatology, the findings noted in this paragraph 
constitute evidence of in-service symptomatology satisfying 
the second element of a well-grounded claim.  

The third element of a well-grounded claim requires competent 
medical evidence linking the current findings, first noted in 
May 1992, and service ending in December 1984.  Of the 
evidence showing current heart disease, none provides any 
indication of a nexus between those findings and service.  
The May 1992 VA examination report noted the absence of any 
known history of heart disease and reported the onset of 
symptomatology two days prior to admission.  The VA clinical 
records from 1992 to 1996 no more than referred to 
arteriosclerotic heart disease; none provided any indication 
as to the etiology of the disorder.  Between separation from 
service and the findings of arteriosclerotic heart disease in 
May 1992, the only evidence of record relevant to this claim 
consists of a December 1987 VA examination and a March 1990 
VA social work record.  The December 1987 VA examiner 
indicated that the appellant stated he had not been treated 
since separation from service for complaints of irregular 
heart beat and concluded, based on examination and testing, 
that no heart disease was found.  The March 1990 VA social 
work record noted only an irregular heart beat as a problem 
for clinical presentation, but did not conclude that this 
complaint corresponded with a finding of heart disease.  
Thus, this evidence does not link the May 1992 findings of 
heart disease to service ending in December 1984 or the one-
year presumptive period expiring in December 1985.  Moreover, 
the absence of findings of heart disease between separation 
from service and the May 1992 VA hospitalization does not 
suggest a continuity of symptomatology implying such a nexus.  

The only remaining evidence of record suggesting such a link 
is the statements and testimony offered by the appellant.  
Statements prepared by lay persons ostensibly untrained in 
medicine generally cannot constitute competent medical 
evidence to render a claim well grounded.  A layperson can 
certainly provide an eyewitness account of an appellant's 
visible symptoms.  Layno v. Brown, 5 Vet. App. 465, 469 
(1994).  However, the capability of a witness to offer such 
evidence is different from the capability of a witness to 
offer evidence that requires medical knowledge.  For the most 
part, a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The record does not indicate that the appellant 
possesses the requisite medical expertise to render a medical 
opinion.  Thus, his contentions and testimony cannot service 
as competent medical evidence to well ground the claim.  

For these reasons, the evidence of record does not satisfy 
the third and final element of a well-grounded claim.  
Because the claim is not well grounded, VA cannot assist the 
appellant in further development of the claim.  38 U.S.C.A. 
§ 5107(a); Morton v. West, 12 Vet. App. 477, 485 (1999).  

C.  Left Shoulder Disorder

The service medical records include entries in June 1977 
showing trauma to the left shoulder and complaints of left 
shoulder pain.  An x-ray revealed a normal left shoulder 
without fracture.  The impression was trauma left shoulder 
and possible muscle strain.  The remaining service medical 
records are silent as to any complaints, findings, or 
treatment for a left shoulder disorder, including April 1984 
separation examination.  

After separation from the service, the record includes 
January to August 1992 VA clinical records showing left arm 
numbness associated with cervical spine arthritis.  An April 
1995 VA clinical record noted the appellant's complaints of 
arthritic pain in left shoulder.  January to December 1997 VA 
clinical records revealed pain, atrophy, decreased strength, 
reduced range of motion, and osteoarthrosis associated with a 
long history of left shoulder pain.  A May 1997 VA arthrogram 
found a complete tear of the rotator cuff of the left 
shoulder. 

In a December 1997 VA examination report the examiner noted 
that the appellant, per his own history, injured his left 
shoulder in a fall in 1978 and received no treatment in 
service.  The examiner continued that the appellant developed 
progressively worsening pain over the years, described most 
recently as severe.  It was noted that the appellant 
underwent left-shoulder surgery in November 1997, but 
continued to complain of pain and limitation of motion.  The 
diagnosis was remote injury to the left shoulder.  An x-ray 
noted degenerative changes involving the left shoulder.  

With respect to whether the claim is well grounded, the 
evidence documents trauma to the left shoulder in service, 
post-service findings of left shoulder degenerative changes, 
and the December 1997 VA examiner's diagnosis of a remote 
injury to the left shoulder.  These findings satisfy the 
three elements of a well-grounded claim.  Moreover, the 
appellant testified at a January 2000 hearing that he 
originally injured his left shoulder when he fell on ice in 
1978.  Between that time and the present, he asserted that he 
had not injured his left shoulder and that pain and other 
symptomatology associated with the injury became severe.  His 
testimony is consistent with the documents in the record 
showing trauma to the left shoulder in service, progressive 
worsening of symptoms over the course of the next 20 years, 
and severe disability requiring surgical intervention in 
1997.  Resolving the benefit of the doubt in the appellant's 
favor, the Board determines that the evidence supports the 
claim of service connection for a left shoulder disorder.  

D.  Bilateral Elbow Disorder

The first element of a well-grounded claim requires competent 
medical evidence of a current disability.  The record 
includes various VA clinical, hospital, and examination 
reports, none of which discuss a bilateral elbow disorder.  
The December 1987 VA examination report identified several 
orthopedic complaints, but not a bilateral elbow disorder.  
VA clinical records from 1990 to 1997 noted symptomatology 
associated with heart and left shoulder disorders, but those 
records as well as the December 1997 VA examination report 
were silent as to any complaints or findings of a bilateral 
elbow disorder. 

As the evidence does not show that the appellant currently 
has any impairment associated with either elbow, he has not 
met his burden of submitting competent medical evidence of a 
current disorder.  In the absence of proof of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 226 (1992).  The failure to 
demonstrate a current disability constitutes failure to 
present a plausible or well-grounded claim.  Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).  The appellant has asserted in his 
January 2000 hearing testimony that he has a current 
bilateral elbow disorder.  As a layperson, he can certainly 
provide an eyewitness account of his own visible symptoms.  
Layno, 5 Vet. App. at 469.  However, the initial element of a 
well-grounded claim must be satisfied with medical evidence 
provided by a qualified medical expert, rather than by lay 
opinion.  Since the record does not show that the appellant 
has the requisite expertise to render a medical opinion, his 
lay opinion cannot serve as probative evidence that could 
satisfy the initial element of a well-grounded claim.  
Espiritu, 2 Vet. App. at 494-95.  Since the claim is not well 
grounded, VA cannot assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Morton, 
12 Vet. App. at 485.  

E.  Other Considerations

Although where claims are not well grounded VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
the application.  This obligation depends upon the particular 
facts of the case and the extent to which VA has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claims.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

In this case, the RO fulfilled its obligation under § 5103(a) 
in the May 1998 statement of the case in which the appellant 
was informed that the reason for the denial of the heart-
disease and bilateral-elbow-disorder claims was the lack of 
evidence showing a current bilateral elbow disorder and the 
lack of evidence linking the current findings of heart 
disease to service or the applicable presumptive period 
following service.  Furthermore, by this decision, the Board 
is informing the appellant of the evidence which is lacking 
and that is necessary to make the claim well grounded.  

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well groundedness, 
it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Board finds that the appellant has been accorded 
ample opportunity by the RO to present argument and evidence 
in support of his claim.  Any error by the RO in deciding 
this case on the merits, rather than being not well grounded, 
was not prejudicial to the appellant.


ORDER

Entitlement to service connection for heart disease is 
denied.  

Entitlement to service connection for a left shoulder 
disorder is granted.  

Entitlement to service connection for a bilateral elbow 
disorder is denied.  


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 


- 10 -


